Privett v. State                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-185-CR
&
No. 10-93-186-CR

     PAUL N. PRIVETT,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the County Criminal Court at Law No. 4
Harris County, Texas
Trial Court Nos. 9317462 & 9317463
                                                                                                    

O P I N I O N
                                                                                                    

      Paul Privett pleaded guilty to misdemeanor charges of theft (Cause Number 93-185-CR) and
resisting arrest (Cause Number 93-186-CR), and the court assessed concurrent punishments of
ninety days in the Harris county jail.  Tex. Penal Code Ann. §§ 31.03, 38.03 (Vernon 1994). 
He raises one point of error in each appeal, arguing that the court erred by failing to properly
admonish him in compliance with article 26.13 of the Code of Criminal Procedure: in Cause
Number 93-185-CR, he alleges that the court wholly failed to admonish him; in Cause Number
93-186-CR, he claims that the court admonished him with an incorrect range of punishment.  Tex.
Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 1996).  However, article 26.13 does
not apply to misdemeanor guilty pleas.  Price v. State, 866 S.W.2d 606, 610 (Tex. Crim. App.
1993); Empy v. State, 571 S.W.2d 526, 529-30 (Tex. Crim. App. 1978).  Thus, the court is not
required to admonish the defendant before accepting his guilty plea to a misdemeanor charge.  Id. 
Because article 26.13 does not apply to misdemeanor guilty pleas, we overrule his sole point in
each cause and affirm the judgments.
                                                                                PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
      (Chief Justice Thomas not participating)
Affirmed
Opinion delivered and filed February 14, 1996 
Do not publish